Title: From Alexander Hamilton to James McHenry, 9 September 1798
From: Hamilton, Alexander
To: McHenry, James



New York, Sept. 9, 1798.
My Dear Sir,

I think I heretofore mentioned to you that to avoid the chance of difficulty with the President, I had written or would write to him urging the appointment of Mr. Philip Church to a Captaincy. I have just received a very obliging letter from him, and in which he assures me of his willingness to appoint him to that grade, and that he would write to you accordingly. Thus is all difficulty on this point removed. In proportion as I look to the event of my laying down my military character, is my solicitude that this young gentleman shall be eligibly placed.
Yours affectionately,

A. Hamilton
J. McHenry, Esq.

